

FINAL




OASIS PETROLEUM INC.


AMENDED AND RESTATED
2010 ANNUAL INCENTIVE COMPENSATION PLAN


January 1, 2014


SECTION 1


PURPOSE


SECTION 1.1 Purpose. This Amended and Restated 2010 Annual Incentive
Compensation Plan (the “Plan”), effective as of January 1, 2014 (the “Effective
Date”), is established by Oasis Petroleum Inc., a Delaware corporation (the
“Company”), to create incentives and rewards that are designed to motivate
Participants to put forth maximum effort toward the success and growth of the
Company and to enable the Company to attract and retain experienced individuals
who by their position, ability and diligence are able to make important
contributions to the Company’s success. Toward these objectives, the Plan
permits the grant of Awards subject to the conditions set forth in the Plan.


SECTION 2


DEFINITIONS


For purposes of this Plan, terms not otherwise defined in the Plan shall be
defined as set forth below:


SECTION 2.1 “Award” means a conditional right to receive annual cash incentive
compensation granted under the Plan to an Employee or other Participant by the
Plan Administrator for a calendar year pursuant to such terms, conditions,
restrictions, and/or limitations, if any, as the Plan Administrator may
establish.


SECTION 2.2 “Board” means the Company’s Board of Directors.


SECTION 2.3 “Cause” shall have the meaning given such term in any employment
agreement between the Company and an Employee or, if an Employee is a
participant in the Company’s Amended and Restated Executive Change in Control
and Severance Benefit Plan, as amended and/or restated from time to time (the
“CIC Plan”), the meaning given such term in that plan; provided, however, that
if there is no existing employment agreement between the Company and an Employee
and the Employee does not participate in the CIC Plan, the term “Cause” shall
mean, when used in connection with the termination of an Employee’s employment
with the Company, the termination of the Employee’s employment by the Company on
account of:



US 359431v.8



--------------------------------------------------------------------------------



(i)
the willful and continued failure by the Employee to substantially perform his
or her duties and obligations (other than any such failure resulting from his or
her incapacity due to physical or mental illness), after a written demand for
substantial performance has been delivered to the Employee by the Company or by
the Employee’s supervisor, which demand identifies in reasonable detail the
manner in which the Employee is believed to have not substantially performed his
or her duties;



(ii)
the Employee’s willful and serious misconduct which has resulted in or could
reasonably be expected to result in material injury to the business, financial
condition or reputation of the Company;



(iii)
the Employee’s conviction of, or entering of a plea of nolo contendere to, a
crime that constitutes a felony or serious misdemeanor; or



(iv)
the breach by the Employee of any written covenant or agreement with the Company
not to disclose any information pertaining to the Company or not to compete or
interfere with the Company.



SECTION 2.4 “Change in Control” means the occurrence of any of the following
events:


(i)
The consummation of an agreement to acquire or a tender offer for beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by any Person, of 50% or
more of either (x) the then outstanding shares of the Company’s Common Stock,
par value $0.001 per share (the “Outstanding Stock”) or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below;



(ii)
Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;



(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock or common equity interests and the combined
voting


2

--------------------------------------------------------------------------------



power of the then outstanding voting securities entitled to vote generally in
the election of directors or other governing body, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company, or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or the entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock or common equity interests of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or other governing body of such entity except to the extent that such
ownership results solely from ownership of the Company that existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors or similar governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(iv)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



SECTION 2.5 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including regulations thereunder and successor provisions and
regulations thereto.


SECTION 2.6 “Committee” means a committee of two or more directors designated by
the Board to administer this Plan; provided, however, that unless otherwise
determined by the Board, the Committee shall consist solely of two or more
directors, each of whom shall be an “outside director” within the meaning of
Treasury Regulation §1.162 27 under section 162(m) of the Code, except to the
extent administration of this Plan by “outside directors” is not then required
in order to qualify for tax deductibility under section 162(m) of the Code.


SECTION 2.7 “Covered Employee” means an Employee who is a Covered Employee as
specified in Section 6 of this Plan.


SECTION 2.8 “Employee” means any employee (including, without limitation,
officers and directors who are also employees) of the Company who provides
services to the Company or any subsidiary or affiliated entity thereof as a
common law employee and whose remuneration is subject to the withholding of
federal income tax pursuant to section 3401 of the Code. Employee shall not
include any individual (A) who provides services to the Company or any
subsidiary or affiliated entity thereof under an agreement, contract, or any
other arrangement pursuant to which the individual is initially classified as an
independent contractor or (B) whose remuneration for services has not been
treated initially as subject to the withholding of federal income tax pursuant
to section 3401 of the Code even if the individual is subsequently reclassified
as a common law employee as a result of a final decree of a court of competent
jurisdiction or the settlement of an administrative or judicial proceeding.
Leased employees shall not be treated as Employees under this Plan.



3

--------------------------------------------------------------------------------



SECTION 2.9 “Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the Effective Date, and any
individual who becomes a director of the Company after the Effective Date and
whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board.


SECTION 2.10 “Person” means any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a limited liability company, a trust or other entity; a Person,
together with that Person’s “affiliates” and “associates” (as those terms are
defined in Rule 12b-2 under the Exchange Act, provided that “registrant” as used
in Rule 12b-2 shall mean the Company), and any Persons acting as a partnership,
limited partnership, joint venture, association, syndicate or other group
(whether or not formally organized), or otherwise acting jointly or in concert
or in a coordinated or consciously parallel manner (whether or not pursuant to
any express agreement), for the purpose of acquiring, holding, voting or
disposing of securities of the Company with such Person, shall be deemed a
single “Person.”




SECTION 3


ADMINISTRATION


SECTION 3.1 Plan Administrator. This Plan shall be administered by the Committee
except to the extent the Board elects to administer the Plan (the “Plan
Administrator”). The Plan Administrator shall have the authority, in its sole
and absolute discretion, to delegate its duties and functions under the Plan to
such agents as it may appoint from time to time, provided the Plan Administrator
may not delegate its duties where such delegation would violate state corporate
law or with respect to making Awards to, or otherwise with respect to Awards
granted to, individuals who are Covered Employees receiving Awards that are
intended to constitute “performance-based compensation” within the meaning of
section 162(m) of the Code.


SECTION 3.2 Powers of the Plan Administrator. Subject to Section 3.3, the Plan
Administrator shall have complete authority and power to interpret the Plan,
select Employees and other individuals to be granted Awards, select performance
measures and performance goals, determine a Participant’s right to an Award and
the amount of the Award, determine the time or times when Awards will be made,
determine the form of an Award and all the terms, conditions (including
performance requirements), restrictions and/or limitations, if any, of an Award,
and take all other actions necessary or desirable for the administration of the
Plan including, but not limited to, prescribing, amending and rescinding rules
relating to administration of the Plan. All actions of the Plan Administrator
shall be final and binding upon all Participants.


SECTION 3.3 Determination of Company Performance. With respect to all
Participants, the Board or Committee shall be solely responsible for determining
the extent to which any performance goals tied to the performance of the Company
as a whole have been met.

4

--------------------------------------------------------------------------------







SECTION 4


PARTICIPANTS


SECTION 4.1 Participants. The Plan Administrator shall determine and designate
the Employees of the Company and any of its subsidiaries, and other persons who
provide services to the Company or any of its subsidiaries, who will receive an
Award under the Plan for a specified calendar year (the “Participants”). The
grant of any Award hereunder shall not create a claim for any future Awards.


SECTION 5


AWARD DETERMINATION


SECTION 5.1 Establishment of Awards. For each calendar year, the Plan
Administrator shall determine the Participants in the Plan who will receive
Awards, shall select one or more performance measures, and shall establish the
performance goals with respect to each selected performance measure. The Plan
Administrator shall establish the Award opportunities and other terms of the
Award to be made to each Participant; provided, however, that the maximum Award
payment that any Covered Employee may receive for any given calendar year is
$10,000,000. The selected performance measures and goals may be different for
different Participants.


SECTION 5.2 Adjustments in Performance Goals. Subject to Section 6 with respect
to Awards to Covered Employees, the Plan Administrator may adjust the
performance goals established for a particular calendar year to account for
extraordinary events which may affect the determination of performance, in order
to avoid distortions in the operation of the Plan. Such events may include,
without limitation, special charges and other extraordinary items or significant
acquisitions or divestitures.


SECTION 5.3 Determination of Awards Earned. Subject to Section 3.3, after the
end of the calendar year, the Plan Administrator shall determine the extent to
which the applicable performance goals have been satisfied and the amount, if
any, payable to the Participant pursuant to his or her Award by reason of such
performance. The Plan Administrator may, at its discretion, increase, decrease
or eliminate the Award for a Participant based on its assessment of the
Participant’s individual performance, subject to Section 6 with respect to
Awards to Covered Employees.


SECTION 5.4 Termination of Employment. The Plan Administrator shall have full
authority in its discretion to determine whether an Employee whose employment
terminates for any reason other than for Cause during a calendar year shall
receive any payment pursuant to an Award for that calendar year and, if so, the
amount of such payment; provided, that, with respect to Awards to Covered
Employees that are intended to constitute “performance based compensation”
within the meaning of section 162(m) of the Code, the Plan Administrator shall
not take any action in this regard that would cause any such Award to fail to so
qualify. Employees who are terminated for Cause will not be eligible to receive
an Award payment.

5

--------------------------------------------------------------------------------





SECTION 6


AWARDS TO COVERED EMPLOYEES


SECTION 6.1 Awards Granted to Designated Covered Employees. If the Plan
Administrator determines that an Award to be granted to an Employee who is
designated by the Plan Administrator as likely to be a Covered Employee should
qualify as “performance-based compensation” for purposes of section 162(m) of
the Code, such Award shall be subject to the terms set forth in this Section 6,
notwithstanding any contrary term otherwise provided in this Plan; provided,
however, that nothing in this Section 6 or elsewhere in the Plan shall be
interpreted as preventing the Plan Administrator from granting Awards to Covered
Employees that are not intended to constitute “performance based compensation”
within the meaning of section 162(m) of the Code or from determining that it is
no longer necessary or appropriate for such Awards to qualify as “performance
based compensation” within the meaning of section
162(m) of the Code.


SECTION 6.2 Performance Goals Generally. The performance goals for Awards
subject to this Section 6 shall consist of one or more business criteria or
individual performance criteria and a targeted level or levels of performance
with respect to each of such criteria, as specified by the Plan Administrator
consistent with this Section 6.2. Performance goals shall be objective and shall
otherwise meet the requirements of section 162(m) of the Code and regulations
thereunder (including Treasury Regulation §1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Plan Administrator result in the achievement of performance
goals being “substantially uncertain” at the time the Plan Administrator
actually establishes the performance goal or goals. The Plan Administrator may
determine that such Awards shall be granted, exercised, and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to the payment of such Awards. Performance
goals may differ for Awards granted to any one Participant or to different
Participants. In establishing or adjusting a performance goal, the Plan
Administrator may exclude the impact of any of the following events or
occurrences which the Plan Administrator determines should appropriately be
excluded: (i) any amounts accrued by the Company or its subsidiaries pursuant to
management bonus plans or cash profit sharing plans and related employer payroll
taxes for the fiscal year; (ii) any discretionary or matching contributions made
to a savings and deferred profit-sharing plan or deferred compensation plan for
the fiscal year; (iii) asset write-downs; (iv) litigation, claims, judgments or
settlements; (v) the effect of changes in tax law or other such laws or
regulations affecting reported results; (vi) accruals for reorganization and
restructuring programs; (vii) any extraordinary, unusual or nonrecurring items
as described in the Accounting Standards Codification Topic 225, as the same may
be amended or superseded from time to time; (viii) any change in accounting
principle as defined in the Accounting Standards Codification Topic 250, as the
same may be amended or superseded from time to time; (ix) any loss from a
discontinued operation as described in the Accounting Standards Codification
Topic 360, as the same may be amended or superseded from time to time; (x)
goodwill impairment charges; (xi) operating results for any business acquired
during a specified calendar year; (xii) third party expenses associated with any
acquisition by the Company or any subsidiary; (xiii) items that the Board has
determined do not represent core operations of the Company, specifically
including but not limited to interest, expenses, taxes, depreciation and
depletion, amortization and accretion charges; (xiv) marked-to-

6

--------------------------------------------------------------------------------



market adjustments for financial instruments; (xv) impairment to assets; and
(xvi) any other extraordinary events or occurrences identified by the Plan
Administrator, including but not limited to, such items described in
management’s discussion and analysis of financial condition and results of
operations or the financial statements and notes thereto appearing in the
Company’s annual report to stockholders for the applicable year.


SECTION 6.3 Business Criteria. One or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified subsidiaries or
business or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the Plan
Administrator in establishing performance goals for Awards that are subject to
this Section 6: (i) earnings per share (diluted or basic); (ii) revenues; (iii)
cash flow; (iv) cash flow from operations; (v) cash flow return on investment;
(vi) return on net assets; (vii) return on assets; (viii) return on investment;
(ix) return on capital; (x) return on equity; (xi) economic value added; (xii)
operating margin; (xiii) contribution margin; (xiv) net income; (xv) net income
per share; (xvi) pretax earnings; (xvii) pretax earnings before interest,
depreciation and amortization; (xviii) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(xix) total stockholder return; (xx) debt reduction or management; (xxi) market
share; (xxii) stock price; (xxiii) operating income; (xxiv) reserve growth;
(xxv) reserve replacement; (xxvi) production growth; (xxvii) finding/
development costs; (xxviii) lease operating expense; (xxix) sales; (xxx) expense
reduction or management; (xxxi) stockholder value added; (xxxii) net operating
profit; (xxxiii) net operating profit after tax; (xxxiv) effective equipment
utilization; (xxxv) achievement of savings from business improvement projects;
(xxxvi) capital project deliverables; (xxxvii) performance against environmental
targets; (xxxviii) safety performance and/or incident rate; (xxxix) human
resources management targets, including medical cost reductions and time to
hire; (xl) leverage ratios including debt to equity and debt to total capital;
(xli) new or expanded market penetration; (xlii) satisfactory internal or
external audits; (xliii) inventory or reserves growth; and (xliv) any of the
above goals determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Plan
Administrator including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparable companies.


SECTION 6.4 Individual Performance Criteria. Payment of Awards subject to this
Section 6 may also be contingent upon individual performance goals established
by the Plan Administrator, including individual business objectives and criteria
specific to an individual’s position and responsibility with the Company or its
subsidiaries. If required for compliance with section 162(m) of the Code, such
criteria shall be approved by the stockholders of the Company.


SECTION 6.5 Time for Establishing Performance Goals. Performance goals
applicable to Awards subject to this Section 6 shall be established not later
than 90 days after the beginning of the calendar year applicable to such Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under section 162(m) of the Code.


SECTION 6.6 Payout of Awards. After the end of each applicable calendar year,
the Plan Administrator shall determine the amount of any Award that is subject
to this Section 6 payable to each Participant. The Committee may, in its
discretion, reduce the amount of a payment otherwise to be made in connection
with an Award that subject to this Section 6, and/or adjust the amount of

7

--------------------------------------------------------------------------------



a payment otherwise to be made in connection therewith to reflect the events or
occurrences set forth in Section 6.2, but may not exercise discretion to
increase any such amount in the case of an Award intended to qualify as
“performance-based compensation” under section 162(m) of the Code. For purposes
of clarity, in the event that an adjustment made solely pursuant to Section 6.2
above results in an increase in a payment under an Award that is intended to
qualify as “performance based compensation” under section 162(m) of the Code,
the Committee will not be deemed to have made an impermissible increase to the
amount payable pursuant to that Award. The Committee shall specify the
circumstances in which such an Award shall be paid or forfeited in the event of
termination of employment by an Employee prior to the end of the applicable
calendar year or payment of such Award; provided, that, with respect to Awards
intended to constitute “performance-based compensation” within the meaning of
section
162(m) of the Code, the Plan Administrator shall not take any action in this
regard that would cause any such Award to fail to so qualify.


SECTION 6.7 Written Determinations. All determinations by the Plan Administrator
as to the establishment of performance goals, the amount of any Award, and the
achievement of performance goals relating to and final payment of Awards under
this Section 6 shall be made in writing in the case of any Award intended to
qualify as “performance-based compensation” under section 162(m) of the Code.
The Plan Administrator may not delegate any responsibility relating to such
Awards.


SECTION 6.8 Status of Awards under Section 162(m) of the Code. It is the intent
of the Company that Awards under this Section 6 granted to Employees who are
designated by the Plan Administrator as likely to be Covered Employees within
the meaning of section 162(m) of the Code and the regulations thereunder
(including Treasury Regulation §1.162-27 and successor regulations thereto)
shall, if so designated by the Plan Administrator, constitute “performance-based
compensation” within the meaning of section 162(m) of the Code and regulations
thereunder. Accordingly, the terms of this Section 6, including the definitions
of Covered Employee and other terms used herein, shall be interpreted in a
manner consistent with section 162(m) of the Code and regulations thereunder.
The foregoing notwithstanding, because the Plan Administrator cannot determine
with certainty whether a given Employee will be a Covered Employee with respect
to a calendar year that has not yet been completed, the term “Covered Employee”
as used herein shall mean only an Employee designated by the Plan Administrator,
at the time of grant of an Award, who is likely to be a Covered Employee with
respect to that calendar year. If any provision of this Plan as in effect on the
date of adoption of any agreements relating to Awards that are designated as
intended to comply with section 162(m) of the Code does not comply or is
inconsistent with the requirements of section 162(m) of the Code or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.


SECTION 7


PAYMENT OF INCENTIVE AWARD


SECTION 7.1 Payment of Awards. Each Participant shall be paid his or her Award,
to the extent earned (as determined by the Plan Administrator in its sole
discretion), for the respective calendar year in the form of a cash payment as
soon as reasonably practicable following the

8

--------------------------------------------------------------------------------



date on which the amount payable under the Award is determined by the Plan
Administrator, but in no event will any such payment be made later than March
15th of the calendar year following the calendar year to which such Award
relates.


SECTION 7.2 Payment Upon Change in Control. Notwithstanding any other provision
of this Plan, in the event of a Change in Control of the Company, the target
Award amount that a Participant is eligible to earn for the calendar year in
which the Change in Control occurs shall be deemed earned by such Participant
and shall be paid to such Participant in cash within 30 days after the date of
the Change in Control.


SECTION 8


GENERAL


SECTION 8.1 Amendment or Termination of Plan. The Board or Committee may at any
time suspend or terminate the Plan, in whole or in part, or revise or amend it
in any respect whatsoever. Nothing herein shall restrict the Plan
Administrator’s ability to exercise its discretionary authority pursuant to
Section 3 hereof, which discretion may be exercised without amendment to the
Plan. However, no action hereunder may, without the consent of a Participant,
reduce the Participant’s rights to receive any benefits accrued hereunder prior
to the effective date of such amendment, suspension or termination. Nothing
herein shall limit the right of the Company to pay compensation of any kind
outside the terms of the Plan.


SECTION 8.2 Incapacity of Participant. If the Plan Administrator finds that any
Participant to whom a payment is payable under the Plan is unable to care for
his or her affairs because of illness or accident or is under a legal
disability, any payment due (unless a prior claim shall have been made by a duly
appointed legal representative) at the discretion of the Plan Administrator, may
be paid to the spouse, child, parent, brother or sister of such Participant or
to any person whom the Plan Administrator has determined has incurred expense
for such Participant. Any such payment shall be a complete discharge of the
obligations of the Company under the provisions of the Plan.


SECTION 8.3 No Right to Continued Employment. Nothing contained in the Plan
shall confer upon any Employee any right to continued employment with the
Company nor interfere in any way with the right of the Company to terminate the
employment of such Employee at any time or to increase or decrease the
compensation of the Employee.


SECTION 8.4 No Right to an Award. Nothing contained in the Plan shall be deemed
to give any Employee or any other individual any right to be selected as a
Participant or to be granted an Award.


SECTION 8.5 Nonassignment. The right of a Participant to the payment of any
amounts under the Plan may not be assigned, transferred, pledged or encumbered
in any manner nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.



9

--------------------------------------------------------------------------------



SECTION 8.6 Withholding Taxes. Appropriate taxes shall be withheld from all
payments made to Participants pursuant to this Plan.


SECTION 8.7 Unfunded Obligations. The amounts to be paid to Participants
pursuant to this Plan are unfunded obligations of the Company. The Company is
not required to segregate any monies from its general funds, to create any
trusts, or to make any special deposits with respect to this obligation.


SECTION 8.8 Applicable Law. Except to the extent superseded by applicable
federal law, the Plan shall be governed by and construed in accordance with the
laws of the State of Texas.


SECTION 8.9 Clawback. This Plan is subject to any written clawback policies the
Company, with the approval of the Board, may adopt. Any such policy may subject
a Participant’s rights and benefits under this Plan to reduction, cancellation,
forfeiture or recoupment if certain specified events or wrongful conduct occur,
including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to this Plan.



10